Exhibit 10.3

 
PACIFIC ETHANOL, INC.
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated and effective as of
__________ (the “Grant Date”) by and between Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), and __________ (“Grantee”), is entered into as
follows:
 
WHEREAS, the Company has established the Pacific Ethanol, Inc. 2006 Stock
Incentive Plan (the “Plan”), a copy of which has previously been provided to
Grantee or is provided with this Agreement; and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that Grantee be granted shares of the Company’s
$.001 par value per share Common Stock (the “Restricted Stock”) subject to the
restrictions stated below.
 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan. References herein to the
Company shall also include, where and as applicable, any Parent or Subsidiary of
the Company in the same manner used in the Plan.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and of the Plan, the Company hereby grants to Grantee ***__________***
shares of Restricted Stock. As soon as practicable, the Company shall cause the
shares of Restricted Stock to be issued in Grantee’s name. During the
Restriction Period, the Restricted Stock shall be held in the custody of the
Company or its designee for Grantee’s account. The Restricted Stock shall be
subject to, and shall bear appropriate legends with respect to, the restrictions
described herein.
 
2. Vesting Schedule.
 
(a) The interest of Grantee in the Restricted Stock shall vest as to
***__________*** shares of Restricted Stock immediately on the Grant Date and,
provided Grantee remains continuously in the service of the Company as a member
of its board of directors from the Grant Date through each subsequent vesting
date, as to an additional ***__________*** shares of Restricted Stock on the
first (1st) anniversary of the Grant Date and on each succeeding anniversary
date, so as to be fully vested on the _____ (___) anniversary of the Grant Date.
If a vesting date falls on a weekend or any other day on which the NASDAQ Stock
Market (“NASDAQ”) is not open, vesting of the corresponding Restricted Stock
shall occur on the next following NASDAQ trading day. Notwithstanding the
foregoing, the interest of Grantee in the Restricted Stock may vest as to one
hundred percent (100%) of the then unvested Restricted Stock upon a Change in
Control but only in accordance with the Plan.
 
-1-

--------------------------------------------------------------------------------


 
(b) Upon termination of the Restriction Period, the Company shall, as soon as
practicable thereafter, deliver to Grantee a certificate representing the
Restricted Stock with respect to which such restrictions have lapsed. Grantee
may instruct the Company in writing to deliver vested shares of Restricted Stock
to Grantee’s broker or other designee; provided, that (x) as to the Restricted
Stock that vests immediately on the Grant Date, Grantee shall communicate such
instruction in writing to the Chief Financial Officer of the Company within two
(2) business days following the Grant Date, and (y) as to the Restricted Stock
that may vest following the Grant Date, Grantee shall communicate such
instruction in writing to the Chief Financial Officer of the Company as to each
subsequent vesting amount not more than thirty (30) business days and not less
than five (5) business days prior to each subsequent vesting date. If Grantee
does not timely provide such instructions, the vested shares of Restricted Stock
will be delivered to Grantee personally or to Grantee’s home or other address as
set forth in the Company’s books and records.
 
3. Restrictions.
 
(a) No portion of the Restricted Stock or rights granted hereunder may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by Grantee
until such portion of the Restricted Stock becomes vested in accordance with
Section 2 of this Agreement. The period of time between the date hereof and the
date Restricted Stock becomes vested is referred to herein as the “Restriction
Period.” In addition, none of the Restricted Stock, even if vested, may be sold
or transferred in contravention of (i) any market blackout periods the Company
may impose from time to time, or (ii) the Company’s insider trading policies to
the extent applicable to Grantee from time to time.
 
(b) The vesting schedule requires Grantee’s continued service as a member of the
board of directors of the Company during the applicable vesting periods as a
condition to the vesting of the Restricted Stock and the rights and benefits
under this Agreement. If Grantee’s service as a member of the board of directors
of the Company is terminated for any reason, whether voluntarily or
involuntarily, the balance of the Restricted Stock subject to the provisions of
this Agreement which has not vested at the time of Grantee’s termination of
service shall be forfeited by Grantee without payment of any consideration by
the Company and neither Grantee nor any successor, heir, assign or personal
representative of Grantee shall have any right, title or interest in or to the
forfeited Restricted Stock or the certificates evidencing them, and the Company
shall direct its transfer agent of the Common Stock to make the appropriate
entries in its records showing the cancellation of the certificate or
certificates for such Restricted Stock. Service as a member of the board of
directors of the Company for only a portion of a vesting period, even if a
substantial portion, will not entitle Grantee to any proportionate vesting of
the Restricted Stock allocated to that period or avoid or mitigate the
forfeiture of and vesting in Grantee’s Restricted Stock that will occur upon the
cessation of Grantee’s service as a member of the board of directors of the
Company.
 
4. Shareholder Rights. During the Restriction Period, Grantee shall have all the
rights of a shareholder with respect to the Restricted Stock except for the
right to transfer the Restricted Stock, as set forth in Section 3 of this
Agreement. Accordingly, Grantee shall have the right to vote the Restricted
Stock and to receive any cash dividends paid to or made with respect to the
Restricted Stock; provided, however, that dividends paid, if any, with respect
to that Restricted Stock which has not vested at the time of the dividend
payment shall be held in the custody of the Company and shall be subject to the
same restrictions that apply to the corresponding Restricted Stock.
 
-2-

--------------------------------------------------------------------------------


 
5. Changes in Common Stock. If any change is made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Company’s receipt of consideration, appropriate adjustments
shall be made by the Plan Administrator to (i) the maximum number and/or class
of securities issuable under the Plan, (ii) the maximum number and/or class of
securities for which any one person may be granted Awards under the Plan per
calendar year, (iii) the number and/or class of securities and the exercise or
base price per share (or any other cash consideration payable per share) in
effect under each outstanding Award under the Discretionary Grant Program, and
(iv) the number and/or class of securities subject to each outstanding Award
under the Stock Issuance Program and the cash consideration (if any) payable per
share thereunder. To the extent such adjustments are to be made to outstanding
Awards, those adjustments shall be effected in a manner that shall preclude the
enlargement or dilution of rights and benefits under those Awards. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.
 
6. Taxes.
 
(a) Grantee will recognize ordinary income for federal income tax purposes on
each date the Restricted Stock subject to Grantee award vests, whether pursuant
to the normal vesting schedule above or the acceleration provisions of this
Agreement that may apply. The amount of Grantee’s taxable income on each such
vesting date will be equal to the fair market value per share of Common Stock on
the date of vesting times the number of shares of Restricted Stock which vest on
that date.
 
(b) Grantee shall be liable for any and all taxes arising out of this grant or
the vesting of Restricted Stock hereunder. The Company makes no representation
or undertaking regarding the tax treatment to Grantee in connection with the
grant, issuance, vesting or settlement of the Restricted Stock or the subsequent
sale of any of the shares of Restricted Stock. The Company does not commit and
is under no obligation to structure the Restricted Stock award or program to
reduce or eliminate Grantee’s tax liability.
 
7. Securities Law Compliance. The Company will use its reasonable commercial
efforts to assure that all Restricted Stock issued pursuant to this Agreement is
registered under the federal securities laws. However, no Restricted Stock will
be issued pursuant to Grantee’s award if such issuance would otherwise
constitute a violation of any applicable federal or state securities laws or
regulations or the requirements of The NASDAQ Global Market and any stock
exchange or other market on which the Common Stock is then quoted or listed for
trading. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance of any Restricted Stock hereunder shall defer the Company’s obligation
with respect to the issuance of such Restricted Stock until such approval has
been obtained.
 
8. Miscellaneous.
 
(a) The grant of Restricted Stock or another award to a Grantee in any one year,
or at any time, does not obligate the Company to make a grant in any future year
or in any given amount and should not create an expectation that the Company
might make a grant in any future year or in any given amount.
 
-3-

--------------------------------------------------------------------------------


 
(b) The Company shall not be required (i) to transfer on its books any shares of
Restricted Stock which shall have been sold or transferred in violation of any
of the provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.
 
(c) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
 
(d) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to Grantee at Grantee’s address
then on file with the Company.
 
(e) This Agreement shall not be construed so as to grant Grantee any right to
remain in the service of the Company.
 
(f) The parties agree that neither the Company nor any of its affiliates shall
have any further obligation to Grantee relating to the grant of stock or other
incentive compensation except as stated herein.
 
(g) This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof. This Agreement may not be amended
except with the consent of the Committee and by a written instrument duly
executed by the Company and Grantee.
 
(h) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their heirs, personal representatives, successors and
assigns. The terms of this Agreement shall in all respects be subject to the
terms of the Plan. Grantee hereby agrees to accept as binding, conclusive and
final all decisions and interpretations of the Committee upon any questions
arising under the Plan or this Agreement.
 
(i) The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without resort to that State’s
conflicts-of-laws rules.
 
(j) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
-4-

--------------------------------------------------------------------------------


 
9. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN GRANTEE
AND THE COMPANY OR BETWEEN THE COMPANY AND GRANTEE ARISING OUT OF, RELATING TO
OR OTHERWISE CONNECTED WITH THIS AGREEMENT OR THE AWARD OF RESTRICTED STOCK
EVIDENCED HEREBY OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF
THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN
FRESNO COUNTY, CALIFORNIA. THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (I)
THE NATIONAL RULES FOR THE RESOLUTION OF COMMERCIAL DISPUTES THEN IN EFFECT OF
THE AMERICAN ARBITRATION ASSOCIATION, AND (II) THE FEDERAL ARBITRATION ACT. THE
ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD A
COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF
THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER,
THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN
ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE
JUDICIAL REVIEW OF ARBITRATION AWARDS. THE ARBITRATOR SHALL ISSUE A WRITTEN
DECISION THAT REVEALS THE ESSENTIAL FINDINGS AND CONCLUSIONS ON WHICH THE
DECISION IS BASED, AND THE ARBITRATOR’S DECISION SHALL BE SUBJECT TO SUCH
JUDICIAL REVIEW AS IS PROVIDED BY LAW. EACH PARTY SHALL BEAR ITS, HIS OR HER OWN
COSTS OF LEGAL REPRESENTATION; PROVIDED, HOWEVER, IF ANY PARTY PREVAILS ON A
CLAIM ENTITLING THE PREVAILING PARTY TO ATTORNEYS’ FEES AND/OR COSTS PURSUANT TO
ANY APPLICABLE EMPLOYMENT OR CIVIL RIGHTS STATUTE, THE ARBITRATOR MAY AWARD
REASONABLE FEES AND/OR COSTS TO THE PREVAILING PARTY IN ACCORDANCE WITH SUCH
CLAIM. JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
HAVING JURISDICTION OVER THE SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY.
NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY
TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY
COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF,
INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE
EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S
DECISION, SHALL BE KEPT CONFIDENTIAL TO THE EXTENT PERMITTED BY APPLICABLE LAW.
 
10. Remaining Terms. The remaining terms and conditions of Grantee’s award are
governed by the Plan, and Grantee’s award is also subject to all
interpretations, amendments, rules, regulations and decisions that may from time
to time be adopted under the Plan. The General Plan Description, which is the
official prospectus summarizing the principal features of the Plan, has
previously been provided to Grantee or is provided with this Agreement.
 
(Signature page follows.)
 
 
-5-

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set above.
 
COMPANY:
 
PACIFIC ETHANOL, INC.,
a Delaware corporation
 
 
By: _______________________________________________

 
I, the undersigned Grantee, hereby acknowledge receiving, reading and
understanding the General Plan Description, which is the official prospectus
summarizing the principal features of the Plan, this Agreement and the Plan
itself. I further acknowledge and accept the foregoing terms and conditions of
the Restricted Stock award evidenced hereby. I also acknowledge and agree that
the foregoing sets forth the entire understanding between the Company and me
regarding my entitlement to receive the shares of the Company’s Common Stock
subject to such award and supersedes all prior oral and written agreements on
that subject.
 
 
 
GRANTEE:
 
 
 
___________________________________________
Print:_____________________________________________


 
 
-6-